UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C (RULE 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: x Preliminary Information Statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)). o Definitive Information Statement. EPOLIN, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1.
